     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 1 of 16 Page ID #:97


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No. 5:19-cv-02324-JGB-SP
      JAMES RUTHERFORD, an
12                                             First Amended Complaint For
13    individual,                              Damages And Injunctive Relief For:

14                      Plaintiff,              1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
      v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                 seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
      WASHINGTON FUND V, LLC, a
                                                   325).
18    California limited liability company;
      and DOES 1-10, inclusive,
19                                              2. VIOLATIONS OF THE UNRUH
                                                   CIVIL RIGHTS ACT, CALIFORNIA
20                     Defendants.                 CIVIL CODE § 51 et seq.
21

22
            Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
      Defendants WASHINGTON FUND V, LLC, a California limited liability company;
24
      and Does 1-10 (“Defendants”) and alleges as follows:
25
                                              PARTIES
26
            1.      Plaintiff is substantially limited in performing one or more major life
27
28    activities, including but not limited to: walking, standing, ambulating, sitting; in

                                                 1
                                     FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 2 of 16 Page ID #:98


 1    addition to twisting, turning and grasping objects. As a result of these disabilities,
 2
      Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3
      With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4

 5    Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA

 6    Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7    implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 8
      Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 9
      suffered from a “qualified disability” under the ADA, including those set forth in
10

11    this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

12           2.     Plaintiff is informed and believes and thereon alleges that Defendant

13    WASHINGTON FUND V, LLC, a California limited liability company, owned the

14    property located at 14173 Green Tree Blvd, Victorville, California 92395

15    (“Property”) on or around October 10, 2019.

16           3.     Plaintiff is informed and believes and thereon alleges that

17    WASHINGTON FUND V, LLC, a California limited liability company, owns the

18    Property currently.

19           4.     Plaintiff does not know the true name of Defendants, its business

20    capacity, its ownership connection to the Subject Property serving Green Tree Inn

21    (“Business”), or its relative responsibilities in causing the access violations herein

22    complained of. Plaintiff is informed and believes that each of the Defendants herein,

23    including Does 1 through 10, inclusive, is responsible in some capacity for the

24    events herein alleged, or is a necessary party for obtaining appropriate relief.

25    Plaintiff will seek leave to amend when the true names, capacities, connections, and

26    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.

27                                JURISDICTION AND VENUE

28           5.     This Court has subject matter jurisdiction over this action pursuant
                                                   2
                                      FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 3 of 16 Page ID #:99


 1    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 2           6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 3    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 4    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 5    federal ADA claims in that they have the same nucleus of operative facts and
 6    arising out of the same transactions, they form part of the same case or controversy
 7    under Article III of the United States Constitution.
 8           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 9    real property which is the subject of this action is located in this district and because
10    Plaintiff's causes of action arose in this district.
11                                 FACTUAL ALLEGATIONS
12           8.     Plaintiff went to the Business on or about October 10, 2019 for the dual
13    purpose of booking a room and to confirm that this public place of accommodation
14    is accessible to persons with disabilities within the meaning federal and state law.
15           9.     The Business is a facility open to the public, a place of public
16    accommodation, and a business establishment.
17           10.    Parking spaces are one of the facilities, privileges, and advantages
18    reserved by Defendants to persons at the Property serving the Business.
19           11.    Unfortunately, although parking spaces were one of the facilities
20    reserved for patrons, there were no designated parking spaces available for persons
21    with disabilities that complied with the 2010 Americans with Disabilities Act
22    Accessibility Guidelines (“ADAAG”) on October 10, 2019.
23           12.    At that time, instead of having architectural barrier free facilities for
24
      patrons with disabilities, Defendants have: there is no ADASAD compliant
25
      accessible or van accessible parking signage in violation of Section 502.6; floor and
26

27    ground surfaces shall be stable, firm, and slip resistant per 302 (here, several

28    portions of the pavement surface at the accessible parking spaces and access aisles
                                                   3
                                      FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 4 of 16 Page ID #:100


 1    are cracked and pitted with one access aisle deteriorated to where ambulation is
 2
      dangerous); the curb ramps project into the accessible parking space access aisles in
 3
      violation of Section 406.5 which requires that curb ramps and the flared sides of
 4

 5    curb ramps shall be located so that they do not project into vehicular traffic lanes,

 6    parking spaces, or parking access aisles; the slope of the curb ramp flares at the curb
 7    ramps connecting the accessible parking spaces to the accessible route exceed 10%
 8
      in violation of Section 406.3 which requires that the slope does not exceed 10%;
 9
      there are no accessible routes connecting the parking to the main entrance or
10

11    elements within the facility as required by Section 206.2.2 which requires that at

12    least one accessible route shall connect accessible buildings, accessible facilities,
13    accessible elements, and accessible spaces that are on the same site, and 206.1
14
      requiring access to the site arrival point (main entrance) from the public street; and,
15
      there is no accessible route provided within the site from accessible parking spaces
16

17    and accessible passenger loading zones, public streets and sidewalks, and public

18    transportation stops to the accessible building or facility entrance they serve as
19    required per Section 206.2.1.
20          13.    On April 11, 2020, a Certified Access Specialist (“CASp”) inspected
21    the Property and identified the following barriers at the Business and Property1: curb
22    ramp at the West entrance to the lobby with a maximum slope as high as 39.8% at
23    the left side flare and 35.2% at the right side flare exceeding the maximum of 8.3%.
24    (Section 406.1; 405.2); South ramp at the West entrance to the lobby a running slope
25    of walking surface measuring as high as 8.8% which exceeds the 2.0% maximum.
26    (Section 403.3); Cross slope at the South ramp at the West entrance to the lobby
27    measures as high as 8.7% exceeding the 2% maximum. (Section 403.3); the running
28
                                                 4
                                      FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 5 of 16 Page ID #:101


 1    slope at the North Ramp at the West entrance to the lobby measures as high as 8.7%.
 2    (Section 403.3); cross slope of the walking surface at the North ramp at the West
 3    entrance to the lobby measures as high as 3.5% which exceeds the 2.0% maximum
 4    (Section 403.3); the accessible route to the North entrance of the lobby contains a
 5    cross slope measuring between 2.3% - 3.4% at multiple locations throughout the
 6    walkway which exceeds the 2.0% maximum. (Section 403.3); interior service
 7    counter does not provide the required length for the parallel approach portion of the
 8    counter’s surface of 36” minimum in length, 34” maximum AFF, and a clear floor
 9    space positioned for a parallel approach adjacent to 36” minimum length of counter.
10    Section 305.3; 305.5); interior service counter’s point of sale machine measures 51
11    1/2” which is outside the maximum 48” reach range. (Section 803.5; 308.2; 308.3);
12    accessible parking at West side of hotel lobby/conference center contains excessive
13    cracking, patches, and holes making the parking not firm and stable (Section 302.1;
14    502.4); the slope in the accessible aisle of the South accessible parking measures
15    between 2.5% - 7.1% caused by uneven surface and exceeds the maximum slope
16    measurement allowed of 2.08% (Section 502.4); South accessible parking space
17    does not have the required identification sign at the head of the parking space.
18    (Section 502.6); South accessible parking cross-hatched lines measure as much as
19    40” on center which exceeds the maximum of 36” on center in a color contrasting
20    that of the aisle surface. (Section 502.3.3); the words “ NO PARKING” have not
21    been painted in 12” lettering to be visible for traffic enforcement officials at the
22    South accessible parking. (Section 502.3.3); the South accessible parking space is
23    less than 216” long and the access aisle does not extend the full required length of
24    the parking spaces they serve. (Section 502.1; 502.2; 502.3.1); North accessible
25    parking space slope in the accessible aisle measures as high as 2.06% caused by
26    uneven surface which exceeds the maximum 2.08% allowed. (Section 502.4); );
27    North accessible parking space does not have the required identification sign at the
28    head of the parking space. (Section 502.6); North accessible parking cross-hatched
                                                 5
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 6 of 16 Page ID #:102


 1    lines measure between 37” - 41” on center which exceeds the maximum of 36” on
 2    center in a color contrasting that of the aisle surface. (Section 502.3.3); the words
 3    “NO PARKING” have not been painted in 12” lettering to be visible for traffic
 4    enforcement officials at the North accessible parking. (Section 502.3.3); the North
 5    accessible parking measures 209 ¾” in length is less than the required 216” long and
 6    an access aisle that measures 209 ¾” does not extend the full require length of the
 7    parking space it serves. (Section 502.1; 502.2; 502.3.1); the accessible parking
 8    adjacent to Room #103 contains a slope in the accessible space which measure
 9    between 2.4% - 16.3% caused by uneven surface and a 2” change in level caused by
10    a built-up curb ramp into the parking space. (Section 502.4); accessible parking
11    space adjacent to room #103 does not have the required identification sign at the
12    head of the parking space. (Section 502.6); access aisle adjacent to room #103 does
13    not adjoin an accessible route from either the front of the accessible aisle due to no
14    curb ramp, or from the rear of the accessible aisle due to reduced clearance. (Section
15    502.3); there is no accessible aisle provided on either the passenger side, or the
16    driver’s side of the vehicle at the accessible parking adjacent to room #103. (Section
17    502.2); the slope in the assessible aisle adjacent to room #125 measures between
18    3.4% - 6.4% caused by uneven surface which exceed the 2.08% maximum allowed
19    (Section 502.4); the accessible parking adjacent to room #125 contains asphalt that
20    has excessive cracking, patches, and holes making the parking not firm and stable.
21    (Section 302.1; 502.4); the accessible parking adjacent to room #125 measures 214”
22    in length is less than the required 216” long and an access aisle that measures 215
23    ¼” does not extend the full require length of the parking space it serves. (Section
24    502.1; 502.2; 502.3.1); the accessible parking space adjacent to room #125 measure
25    97 ¼” wide which is less than the 108” minimum requirement (Section 502.1; 502.2;
26    502.3.1); the parking space identification sign at the accessible parking adjacent to
27    room #125 has been installed at only 56” above the finished floor which is less than
28    the required 60” minimum. (Section 502.6); the $250 fine signage is not provided
                                                 6
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 7 of 16 Page ID #:103


 1    for the accessible parking adjacent to room #125. (Section 502.6.2); the curb ramp
 2    maximum slope measure as high as 19.5% at the accessible parking adjacent to room
 3    #125 which exceeds the maximum 8.3% allowed. (Section 406.1; 405.2; 406.3.1;
 4    406.2.1); the lope at the left accessible parking adjacent to the three story building
 5    elevator measures between 2.3% - 5.4% caused by uneven surface which exceeds
 6    the maximum 2.08% allowed. (Section 502.4); parking space identification sign at
 7    the left accessible parking adjacent to the three story building elevator has been
 8    installed at only 51 ½” above the finished floor which is less than the 60” minimum
 9    requirement. (Section 502.6); the $250 fine signage is not provided for the accessible
10    parking adjacent to the three story building elevator. (Section 502.6.2); there is no
11    accessible aisle provided on either the passenger side, or the driver’s side of the
12    vehicle at the left accessible parking adjacent to the three story building elevator.
13    (Section 502.2); the middle accessible parking space adjacent to the three story
14    building elevator contains a slope that measures as high as 3.7% caused by an
15    uneven surface which exceeds the 2.08% maximum allowed. (Section 502.4); the
16    $250 fine signage is not provided for the middle accessible parking adjacent to three
17    story building. (Section 502.6.2); parking space identification sign at the left
18    accessible parking adjacent to the three story building elevator has been installed at
19    only 51 ¾” above the finished floor which is less than the 60” minimum
20    requirement. (Section 502.6); the right accessible parking space adjacent to the three
21    story building elevator contains a slope that measures between 2.4% - 5.1% caused
22    by an uneven surface which exceeds the 2.08% maximum allowed. (Section 502.4);
23    the $250 fine signage is not provided for the right accessible parking adjacent to the
24    three story building elevator. (Section 502.6.2); parking space identification sign at
25    the right accessible parking adjacent to the three story building elevator has been
26    installed at only 51 ¼” above the finished floor which is less than the 60” minimum
27    requirement. (Section 502.6); there is no accessible aisle provided on either the
28    passenger side, or the driver’s side of the vehicle at the right accessible parking
                                                 7
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 8 of 16 Page ID #:104


 1    adjacent to the three story building elevator. (Section 502.2); there is an inadequate
 2    amount of accessible spaces and van accessible spaces provided to the number of
 3    total spaces. (Section 208.2); cross slope at the Southwest corner of the conference
 4    center measure between 2.4% - 3.6% which exceeds the maximum 2.0% allowed.
 5    (Section 403.3); a running slope measures between 6.4% - 8.1% at the accessible
 6    route from the Southwest corner of the Hotel’s lobby and extending to the Northeast
 7    corner of the two story building which exceeds the 5.0% maximum allowed.
 8    (Section 403.3); slab joint along the accessible route at the North side of the two
 9    story building measures between ¾” – 1” wide and ½” deep which is greater than
10    the maximum measurements of 1/” wide and/or 1/4” deep in direction of travel.
11    (Section 303.1; 303.2; 303.3; 302.3); slab joint along the accessible route at the west
12    side of the two story building extending from room 101 to 123 measures between ¾”
13    – 1” wide and ½” – ¾” deep which is greater than the maximum measurements of
14    1/” wide and/or 1/4” deep in direction of travel. (Section 303.1; 303.2; 303.3; 302.3);
15    cross slope along the accessible route of the west side of the two story building
16    extending from room 101 to 123 measures between 2.5% - 3.0% which exceeds the
17    maximum 2.0% allowed. (Section 403.3); fire extinguisher cabinet projects 6 ½”
18    into the accessible route with the bottom leading edge at 40 ¾” above the finished
19    floor along the accessible route of the west side of the two story building extending
20    from room 101 to 123. (Section 204.1; 307.2; 307.3; 307.5); slab joint along the
21    accessible route at the West side of the two story building extending from room 125
22    to room 147 measures between ¾” – 1” wide and ½” – ¾” deep which is greater
23    than the maximum measurements of 1/” wide and/or 1/4” deep in direction of travel.
24    (Section 303.1; 303.2; 303.3; 302.3); cross slope of the accessible route along the
25    West side of the two story building extending from room 125 to room 147 measures
26    between 2.3% - 3.8% which exceeds the maximum 2.0% allowed. (Section 403.3);
27    fire extinguisher cabinet projects 6” into the accessible route with the bottom leading
28    edge at 37 ¾” above the finished floor along the accessible route of the west side of
                                                8
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 9 of 16 Page ID #:105


 1    the two story building extending from room 125 to 147. (Section 204.1; 307.2;
 2    307.3; 307.5); slab joint along the accessible route at the South side of the two story
 3    building measures between ¾” – 1” wide and ½” – ¾” deep which is greater than the
 4    maximum measurements of 1/” wide and/or 1/4” deep in direction of travel. (Section
 5    303.1; 303.2; 303.3; 302.3); cross slope at the accessible route along the South side
 6    of the two story building measure as high as 2.6% which is higher than the
 7    maximum 2.0% allowed. (Section 403.3); slab joint along the accessible route at
 8    breezeway by the ice and soda machines measures between ¾” – 1” wide and ½”
 9    deep which is greater than the maximum measurements of 1/” wide and/or 1/4” deep
10    in direction of travel. (Section 303.1; 303.2; 303.3; 302.3); stairway and HVAC
11    ducting creates an inadequate vertical clearance at breezeway by the ice and soda
12    machines. (Section 307.4); slab joint along the accessible route at breezeway by the
13    housekeeping quarters measures between ¾” – 1” wide and ½” deep which is greater
14    than the maximum measurements of 1/” wide and/or 1/4” deep in direction of travel.
15    (Section 303.1; 303.2; 303.3; 302.3); stairway creates an inadequate vertical
16    clearance at breezeway by the housekeeping quarters. (Section 307.4); accessible
17    route along the East side of the two story building extending from room 100 to room
18    124 contains an abrupt change in level adjacent to room 100 which measure as high
19    as 1 ½”. (Section 403.4; 303.1; 303.2; 303.3); accessible route along the East side of
20    the two story building extending from room 100 to room 124 contains an abrupt
21    change in level adjacent to room 110 which measure as high as 5/8”. (Section 403.4;
22    303.1; 303.2; 303.3); accessible route along the East side of the two story building
23    extending from room 100 to room 124 contains an abrupt change in level adjacent to
24    room 114 which measure as high as 5/8”. (Section 403.4; 303.1; 303.2; 303.3); slab
25    joint along the accessible route on the East side of the two story building extending
26    from room 100 to room 124 which is greater than the maximum measurements of
27    1/” wide and/or 1/4” deep in direction of travel. (Section 303.1; 303.2; 303.3; 302.3);
28    cross slop along the accessible route of the East side of the two story building
                                                9
                                    FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 10 of 16 Page ID #:106


 1     extending from room 100 to room 124 measure between 2.6% - 4.8% which is
 2     higher than the 2.0% maximum allowed. (Section 403.3); fire extinguisher cabinet at
 3     room 110 projects 6” into the accessible route. (Section 204.1; 307.2; 307.3; 307.5);
 4     accessible route along the East side of the two story building extending from room
 5     124 to room 146 contains an abrupt change in level adjacent to room 146 which
 6     measure as high as 3/4”. (Section 403.4; 303.1; 303.2; 303.3); water meter cover has
 7     a broken corner creating an excessive gap measuring 2” wide along the accessible
 8     route of the East side of the two story building from room 124 to room 146. (Section
 9     303.1; 303.2; 303.3; 302.3); fire extinguisher cabinet along the accessible route of
10     the East side two story building extending from room 124 to room 146 projects 6”
11     into the accessible route. (Section 204.1; 307.2; 307.3; 307.5); running slope on the
12     accessible route form the Northeast corner of the two story building to the
13     swimming pool measures as high as 10.9% which is steeper than the 5.0% maximum
14     allowed. (Section 403.3); cross slope measures between 3.7% - 4.5% along the
15     accessible route from the Northeast corner of the two story building to the
16     swimming pool which is steeper than the 2.0% maximum allowed. (Section 403.3);
17     swimming pool door hardware has round door knobs which requires a tight grasp
18     and twist of wrist. (Section 309.4); push side of swimming pool entrance door does
19     not have a smooth, uninterrupted surface or panel on bottom 10” of push side of
20     door that extends the full width of the door (Section 404.2.10); running slope on the
21     accessible route form the Southwest corner of room 147 to the three story building
22     measures between 605% - 6.6% which is steeper than the 5.0% maximum allowed.
23     (Section 403.3); accessible route along the West side of the three story building
24     contains an abrupt change in level adjacent to room 175 which measure as high as 1
25     ¼”. (Section 403.4; 303.1; 303.2; 303.3); fire extinguisher cabinet at room 189
26     projects 6” into the accessible route along the west side of the three story building
27     accessible route. (Section 204.1; 307.2; 307.3; 307.5); fire extinguisher cabinet at
28     room 185 projects 6” into the accessible route along the west side of the three story
                                                 10
                                     FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 11 of 16 Page ID #:107


 1     building accessible route. (Section 204.1; 307.2; 307.3; 307.5); fire extinguisher
 2     cabinet at room 189 projects 6” into the accessible route along the west side of the
 3     three story building accessible route. (Section 204.1; 307.2; 307.3; 307.5); fire
 4     extinguisher cabinet at room 181 projects 6” into the accessible route along the west
 5     side of the three story building accessible route. (Section 204.1; 307.2; 307.3;
 6     307.5); fire extinguisher cabinet at room 176 projects 6” into the accessible route
 7     along the west side of the three story building accessible route. (Section 204.1;
 8     307.2; 307.3; 307.5).
 9            14.    Plaintiff is informed and believes and thereon alleges Defendants had
10     no policy or plan in place to make sure that there was compliant accessible parking
11     reserved for persons with disabilities prior to October 10, 2019.
12            15.    Plaintiff is informed and believes and thereon alleges Defendants have
13     no policy or plan in place to make sure that the designated disabled parking for
14     persons with disabilities comport with the ADAAG.
15            16.    Plaintiff personally encountered these barriers. The presence of these
16     barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
17     conditions at public place of accommodation and invades legally cognizable
18     interests created under the ADA.
19            17.    The conditions identified supra in paragraph 12 and 13 are necessarily
20     related to Plaintiff’s legally recognized disability in that Plaintiff is substantially
21     limited in the major life activities of walking, standing, ambulating, sitting, in
22     addition to twisting, turning and grasping objects; Plaintiff is the holder of a disabled
23     parking placard; and because the enumerated conditions relate to the use of the
24     accessible parking and the accessible route, and relate to the slope and condition of
25     the accessible parking and accessible route to the accessible entrance.
26            18.    The Chapman v. Pier 1 Imports court held that “the ADAAG
27     establishes the technical standards required for ‘full and equal enjoyment’” and that
28     “if a barrier violating these standards relates to a plaintiff's disability, it will impair
                                                   11
                                       FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 12 of 16 Page ID #:108


 1     the plaintiff's full and equal access” and “constitutes ‘discrimination’ under the
 2     ADA.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 947 (9th Cir. 2011).
 3     The violations of the ADAAG at the Property relate to persons with mobility
 4     disabilities, including Plaintiff, impairs Plaintiff’s full and equal access, and
 5     constitutes discrimination under the ADA.
 6            19.      As an individual with a mobility disability who at times relies upon a
 7     wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 8     accommodations have architectural barriers that impede full accessibility to those
 9     accommodations by individuals with mobility impairments.
10            20.      Plaintiff is being deterred from patronizing the Business and its
11     accommodations on particular occasions, but intends to return to the Business for the
12     dual purpose of availing himself of the goods and services offered to the public and
13     to ensure that the Business ceases evading its responsibilities under federal and state
14     law.
15            21.      Upon being informed that the public place of accommodation has
16     become fully and equally accessible, he will return within 45 days as a “tester” for
17     the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
18     Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
19            22.      As a result of his difficulty experienced because of the inaccessible
20     condition of the facilities of the Business, Plaintiff was denied full and equal access
21     to the Business and Property.
22            23.      The Defendants have failed to maintain in working and useable
23     conditions those features required to provide ready access to persons with
24     disabilities.
25            24.      The violations identified above are easily removed without much
26     difficulty or expense. They are the types of barriers identified by the Department of
27     Justice as presumably readily achievable to remove and, in fact, these barriers are
28     readily achievable to remove. Moreover, there are numerous alternative
                                                   12
                                       FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 13 of 16 Page ID #:109


 1     accommodations that could be made to provide a greater level of access if complete
 2     removal were not achievable.
 3           25.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 4     alleges, on information and belief, that there are other violations and barriers in the
 5     site that relate to his disability. The Defendants are on notice that the Plaintiff seeks
 6     to have all barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d
 7     1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the
 8     plaintiff can sue to have all barriers that relate to his disability removed regardless of
 9     whether he personally encountered them).
10           26.    Without injunctive relief, Plaintiff will continue to be unable to fully
11     access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                                 FIRST CAUSE OF ACTION
13     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14       42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                          (P.L. 110-325)
16           27.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17     above and each and every other paragraph in this First Amended Complaint
18     necessary or helpful to state this cause of action as though fully set forth herein.
19           28.    Under the ADA, it is an act of discrimination to fail to ensure that the
20     privileges, advantages, accommodations, facilities, goods, and services of any place
21     of public accommodation are offered on a full and equal basis by anyone who owns,
22     leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23     Discrimination is defined, inter alia, as follows:
24                  a.     A failure to make reasonable modifications in policies, practices,
25                         or procedures, when such modifications are necessary to afford
26                         goods, services, facilities, privileges, advantages, or
27                         accommodations to individuals with disabilities, unless the
28                         accommodation would work a fundamental alteration of those
                                                  13
                                      FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 14 of 16 Page ID #:110


 1                         services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                  b.     A failure to remove architectural barriers where such removal is
 3                         readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                         Appendix "D".
 6                  c.     A failure to make alterations in such a manner that, to the
 7                         maximum extent feasible, the altered portions of the facility are
 8                         readily accessible to and usable by individuals with disabilities,
 9                         including individuals who use wheelchairs, or to ensure that, to
10                         the maximum extent feasible, the path of travel to the altered area
11                         and the bathrooms, telephones, and drinking fountains serving
12                         the area, are readily accessible to and usable by individuals with
13                         disabilities. 42 U.S.C. § 12183(a)(2).
14           29.    Any business that provides parking spaces must provide accessible
15     parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16     shall be at the same level as the parking spaces they serve. Changes in level are not
17     permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18     all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19     Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20     designated disabled parking space is a violation of the law and excess slope angle in
21     the access pathway is a violation of the law.
22           30.    A public accommodation must maintain in operable working condition
23     those features of its facilities and equipment that are required to be readily accessible
24     to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25           31.    Here, the failure to ensure that accessible facilities were available and
26     ready to be used by Plaintiff is a violation of law.
27           32.    Given its location and options, Plaintiff will continue to desire to
28     patronize the Business but he has been and will continue to be discriminated against
                                                 14
                                     FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 15 of 16 Page ID #:111


 1     due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2     the barriers.
 3                                 SECOND CAUSE OF ACTION
 4         VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5           33.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6     above and each and every other paragraph in this First Amended Complaint
 7     necessary or helpful to state this cause of action as though fully set forth herein.
 8           34.       California Civil Code § 51 et seq. guarantees equal access for people
 9     with disabilities to the accommodations, advantages, facilities, privileges, and
10     services of all business establishments of any kind whatsoever. Defendants are
11     systematically violating the UCRA, Civil Code § 51 et seq.
12           35.       Because Defendants violate Plaintiff’s rights under the ADA,
13     Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
14     52(a).) These violations are ongoing.
15           36.       Plaintiff is informed and believes and thereon alleges that Defendants’
16     actions constitute discrimination against Plaintiff on the basis of a disability, in
17     violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18     previously put on actual or constructive notice that the Business is inaccessible to
19     Plaintiff. Despite this knowledge, Defendants maintain its premises in an
20     inaccessible form, and Defendants have failed to take actions to correct these
21     barriers.
22                                              PRAYER
23     WHEREFORE, Plaintiff prays that this court award damages provide relief as
24     follows:
25           1.        A preliminary and permanent injunction enjoining Defendants from
26     further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
27     Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
28     respect to its operation of the Business and Property; Note: Plaintiff is not invoking
                                                   15
                                       FIRST AMENDED COMPLAINT
     Case 5:19-cv-02324-JGB-SP Document 22 Filed 07/01/20 Page 16 of 16 Page ID #:112


 1     section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 2     under the Disabled Persons Act (Cal. C.C. §54) at all.
 3           2.     An award of actual damages and statutory damages of not less than
 4     $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 5           3.     An additional award of $4,000.00 as deterrence damages for each
 6     violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7     LEXIS 150740 (USDC Cal, E.D. 2016);
 8           4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9     pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
10

11                                DEMAND FOR JURY TRIAL
12           Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13     raised in this First Amended Complaint.
14

15     Dated: June 30, 2020             MANNING LAW, APC
16

17                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
18                                         Attorney for Plaintiff
19
20

21

22

23

24

25

26

27
28
                                                 16
                                     FIRST AMENDED COMPLAINT
